Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed by the applicant on 1/06/22 is acknowledged. Noticed that claims 2 and 14 are now cancelled, a new IDS has been filed and claims 1, 3-13 and 15-24 are to be examined. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 112 issue of claim 13 is being withdrawn and now using a new reference of Gould (2625928) with other teaching reference(s), making this as a final office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gould (2625928) in view of Kim (2006/0096969).
Regarding claim 1 (currently amended), a cooking appliance disclosed by Gould (figs 1-5) is adapted to perform either as a single primary oven of a first volume (fig 5), capable of cooking foods of a first size, or as two secondary independently-operable ovens (fig 1, oven compartments 11 & 12) of volumes smaller than the first volume, each only capable of cooking foods of sizes smaller than the first size, and comprising: a housing (cabinet 10) defining the a major primary cooking cavity (fig 5) including two independently operable cooking elements (heating elements 51, 52), two independently operable access doors (13,14, fig 1), and one user- installable and removable separation panel (partition panel 31, fig 1, col 1, lines 5-10); two independently-operable sub-controllers (two independent electric control knobs, 55 & 56 for heaters 51,52, col 3, lines 64-70 , each associated with one of the independently operable cooking elements (col 4, lines 3-25); and a major primary controller (col 4, lines 8-12 & 30-40, knob 57, operating simultaneously when partition 31 is removed) associated with both of the independently operable cooking elements (51,52) ; wherein the separation 
Regarding claims 3-4 (Currently Amended), the cooking appliance of claim 1, Oven of Gould does not disclose: further comprising a separator panel sensor adapted to sense the presence the user-installed separator panel in communication with sub-controllers and primary controller and; adapted to sense the absence of the separator panel whereas Kim discloses a separator panel sensor (71, fig 4, para 0058, detecting presence of partition panel 15) communicate with its sub-controllers and controller (para 0007, 0032 and 0038) adapted to sense the presence the user-installed separator panel and adapted to sense the absence of the separator panel. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Gould in view of Kim so that a panel sensor in communication with controller would provide its presence for oven operating function. 
Regarding claims 5-6, the cooking appliance of claim 4 in which each sub-controller of Gould controls functions of its associated independently operable cooking element (two independent electric control knobs, 55 & 56 for heaters 51,52, col 3, lines 64-70 , elements, col 4, lines 3-25) including one or more of temperature, heating wattage, cooking time (timer 24), and fan speed and each operable independently control of each other. 
Regarding claims 7-8, (Currently Amended) the cooking appliance of claim 6, the oven of Gould does not disclose: wherein sensing of an absence of the separator panel by the separator panel sensor enables the primary controller to cause the synchronization of the functions of both sub-controllers so that the appliance operates as the single  primary fan-forced convection oven employing the major primary cooking cavity and both of the independently operable cooking elements. Kim further discloses wherein sensing of an absence of the separator panel by the separator panel sensor (sensor 71 for partition panel 15, fig 2, 4, para 0058) enables the primary controller to cause the synchronization of the functions of both sub- controllers so that the appliance operates as the single large fan-forced convection oven employing the primary cooking cavity and both of the independently operable cooking elements (para 0060). And the functions of both of the independently operable cooking elements equally as a singular major cooking element (para 0032, 0060). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the oven of Gould in view of Kim so that the synchronization function of the controller would operate the cooking cavity more efficiently. 
Regarding claim 9 (Currently Amended), the cooking appliance of claim 8, the controlling of Gould functions of the singular major primary cooking element include one or more of temperature (two independent electric control knobs, 55 & 56 for heaters 51,52, col 3, lines 64-70 , elements, col 4, lines 3-25), heating wattage, cooking time (timer 24), and fan speed.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gould in view of Kim as applied to claim 9 above, and further in view of US Pub 2005/0173401 of Bakanowski et al.
Regarding claims 10-11 (Currently Amended), the cooking appliance of claim 9, neither Gould nor Kim disclose: wherein the sub-controllers are adapted to limit individual wattage consumption by the independently-operable cooking elements when enabled, and: the primary controller is adapted to limit wattage consumption by the primary cooking element when enabled, such that a total wattage consumption does not exceed a maximum wattage consumption. Even though the control system of Kim discloses varying control modes of individual heater and its corresponding fan control or second heater with its fan and other corresponding cooking temperature control modes (para 0032-00339, fig 3-6) including its lamp indicator and switches but its sub-controllers explicitly does not disclose to limit individual wattage consumption by the independently-operable cooking elements when enabled, and the major controller is adapted to limit wattage consumption by the major cooking element when enabled, i.e. the wattage consumption limit of the major cooking element is 1800W and the wattage consumption limit of each independently-operable cooking element is 9OOW. 												The oven disclosed by Bakanowski, in the same field of endeavor, has a power management/consumption control system (abstract). It discloses (para 0024, fig 4) controller 446 deenergizes heating sub-element 416 that has a power consumption of 83a watts instead of deenergizing heating sub-element 414 that has a power consumption level of 2500 watts. Heating sub-element 416 is deenergized by changing switch 418 to an off position. As soon as heating sub-element 416 is deenergized, the sum does not exceed the power consumption limit. As another example, if in addition to heating element 410 and heating sub-elements 414 and 416, only three surface heating elements out of four surface heating elements 402-408 are energized, the power consumption limit of the appliance is exceeded by a small amount of $08 watts (for two ovens 1800 W). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the electric control system of Gould in view of Bakanowski so to limit and manage the power consumption according the cooking requirement (abstract).
12.	Regarding claim 12, the cooking appliance of claim 11, the oven of Gould disclose two door (11,12) cooking cavity (13,14) each of the independently-operable access doors enables access to only its associated one of the cooking cavities. 
Allowable Subject Matter
13.	Claims 13 and 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 			A cooking appliance comprising: a plurality of user-installable and removable separation panels, being one less in number than the plurality of independently-operable fan-forced secondary convection ovens; and a plurality of independently-operable sub-controllers being equal in number to the plurality of secondary independently-operable fan-forced convection ovens.				The closest prior art  of Gould, KIM or Bkanwoski, in combination, discloses  a cooking appliance adapted to perform either as a primary fan-forced convection oven or as two secondary independently-operable fan-forced convection ovens comprising: a housing defining a primary cooking cavity including two independently operable cooking elements, two independently operable access doors, and one user- installable and removable separation panel; two independently-operable sub-controllers, each associated with one of the independently operable cooking elements; and a primary controller associated with both of the independently operable cooking elements; wherein the separation panel, when user-installed, is adapted to divide the major primary cooking cavity into two separate secondary cooking cavities, but does not disclose a plurality of user-installable and removable separation panels in independently-operable fan-forced secondary convection ovens and having a plurality of independently-operable sub-controllers to the plurality of secondary independently-operable fan-forced convection ovens as it claimed in the invention and that cannot be modified without impermissible hindsight.			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519. The examiner can normally be reached during Monday-Thursday between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762

/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762